Citation Nr: 9912944	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  94-44 053	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for hypothyroidism, claimed 
to have resulted from exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Service


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from November 1944 to July 
1946.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in January 1997.  At that time, it was 
remanded to the RO to allow for the scheduling of a hearing 
before a traveling Member of the Board, as requested by the 
veteran.  Such a hearing was held in March 1999, and the 
appeal was subsequently returned to the Board for appellate 
review.

During the March 1999 hearing on appeal, the veteran 
presented testimony pertaining to the issue of entitlement to 
a disability rating in excess of 10 percent for his service-
connected right thumb disability.  A review of the claims 
file reveals, however, that the veteran has not perfected a 
substantive appeal as to that issue.  See 38 C.F.R. § 20.200.  
In the absence of a perfected appeal, the Board does not have 
jurisdiction over the issue and will address it no further 
herein.


FINDING OF FACT

The evidence of record does not reflect that the veteran was 
exposed to ionizing radiation during his period of service.


CONCLUSION OF LAW

Service connection for hypothyroidism is not warranted.  
38 U.S.C.A. § 1101, 1110, 1112, 1113, 1154 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends service connection is warranted for 
hypothyroidism.  He asserts he was exposed to radiation when 
the ship to which he was assigned, the U.S.S. Bougainville, 
docked at the Eniwetok Atoll following nuclear weapons 
testing on that island.  He asserts that this radiation 
exposure damaged his thyroid and caused his hypothyroidism.


Laws and regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  38 C.F.R. § 3.303.  

Service connection may be granted for endinocrinopathies on a 
presumptive basis when manifested to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Specific laws and regulations govern claims based upon 
exposure to ionizing radiation and herbicides.  See 
38 U.S.C.A. § 1101, 1112, 1116, 1154; 38 C.F.R. §§ 3.307, 
3.309, 3.311. A disease associated with exposure to radiation 
listed in 38 C.F.R. § 3.309 will also be considered to have 
been incurred in service under the circumstances outlined in 
that section.  Specifically, if a veteran, while on active 
duty, active duty for training, or inactive duty training, 
participated in a radiation-risk activity, as defined by 
regulation, the following diseases shall be service 
connected, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied:  Leukemia (other than chronic lymphocytic 
leukemia); cancers of the thyroid, breast, pharynx, 
esophagus, stomach, small intestine, pancreas, bile ducts, 
gall bladder, salivary gland and urinary tract; multiple 
myeloma; lymphomas (except Hodgkin's disease); and primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated).  38 C.F.R. § 3.309(d).

A radiation-risk activity is defined as a) onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device, b) the occupation of Hiroshima or 
Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946, c) 
internment as a prisoner of war in Japan (or service on 
active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupation forces in Hiroshima or Nagasaki, 
Japan, during the period beginning on August 6, 1945, and 
ending on July 1, 1946.  38 C.F.R. § 3.309(d)(ii).  "Onsite 
participation" is specifically defined as:  a) presence at a 
test site, or performance of official military duties in 
connection with ships, aircraft, or other equipment used in 
direct support of a nuclear test during the official 
operational period of an atmospheric nuclear test, b) 
presence at the test site or other test staging area to 
perform official military duties in connection with 
completion of projects related to the nuclear test including 
decontamination of equipment used during the nuclear test 
during the six month period following the official 
operational period of an atmospheric nuclear test, c) service 
as a member of the garrison or maintenance forces on Eniwetok 
during the periods June 21, 1951, through July 1, 1952; 
August 7, 1956, through August 7, 1957, or November 1, 1958, 
though April 30, 1959, d) assignment to official military 
duties at Naval Shipyards involving the decontamination of 
ships that participated in Operation Crossroads.  38 C.F.R. 
§ 3.309(d)(iv).

In addition, service connection may be granted for a 
radiogenic disease listed in 38 C.F.R. § 3.311(b)(2), or if 
the claimant has cited or submitted competent scientific or 
medical evidence that the disease is a radiogenic disease, if 
the requirements of 38 C.F.R. § 3.311(b)(1) have been met.  
Radiogenic disease for the purposes of 38 C.F.R. § 3.311 
means a disease that may be induced by ionizing radiation and 
shall include the following:  All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum and lymphomas other than Hodgkin's disease.  38 C.F.R. 
§ 3.311(b)(2).

The Court of Appeals for the Federal Circuit has held that a 
claimant must be given the opportunity to prove that exposure 
to ionizing radiation during service actually caused the 
claimed disability, thereby warranting service connection 
under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d), which 
provides that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See Combee v. Brown, 
34 F.3d 1039, 1043-44 (1994).


History of the case

The veteran's personnel discharge paper reflects that during 
his period of service, he was assigned to two ships, the 
U.S.S. Wickes and the U.S.S. Bougainville.  According to the 
report of the general medical examination conducted in 
conjunction with his entrance into service in September 1944, 
his neck, including the thyroid, trachea, and larynx, was 
deemed normal at that time.  A notation in his medical 
records, dated in June 1946, bears the stamp of the U.S.S. 
Bougainville and indicates he was examined and found to be 
physically qualified for transfer.  The report of the general 
medical examination conducted prior to his discharge in July 
1946 shows that his glands were considered normal upon 
examination, as were his neck and thyroid gland.  There is no 
indication contained in the veteran's service medical records 
that he had been exposed to radiation of any kind during his 
tour of duty.

After his discharge from service, the veteran filed a claim 
for dental treatment.  After this, he did not correspond with 
the VA until February 1987, when he filed a claim for 
entitlement to service connection for "blood poison."  By 
statement of February 1988, he clarified that he had had a 
thyroid problem since 1962 and that he believed the thyroid 
problem had been caused by exposure to atomic radiation in 
the Marshall Islands, specifically Eniwetok Island, during 
World War II.

During personal hearings on appeal held at the RO in November 
1992 and March 1999, the veteran testified that he during his 
tour of duty aboard the U.S.S. Bougainville, the ship had 
stopped at Eniwetok Island for two days of what the veteran 
described as "shore leave;" the crew was allowed to swim 
and relax a bit.  He remembered getting an awful sunburn.  He 
stated that he believed the ship had arrived at the island 
after the testing was conducted, as there was nothing on the 
island except bare sand.  

Medical records obtained in support of the veteran's claim 
reveal that he takes prescription thyroid supplements for an 
underactive thyroid.  A December 1992 statement from the 
veteran's treating physician, who is the Chief of the 
Metabolism/Endocrinology Section at the Boston VA Medical 
Center, contains a recitation of the veteran's history of 
having been exposed to atomic radiation in the Marshall 
Islands and a brief summary of the veteran's current 
condition and treatment regimen.  The physician concluded the 
statement with the comment that, "It is well recognized that 
such radiation exposure may lead to damage of the thyroid 
gland and thyroid disease."  

In the effort to assist the veteran in developing his claim, 
the RO consulted the Defense Special Weapons Agency (DSWA).  
According to the DSWA, the United States government conducted 
atomic weapons testing at the Bikini Atoll, located in the 
Marshall Islands, from July 1st, to August 31st, of 1946.  
However, the U.S.S. Bougainville last visited the Eniwetok 
Atoll, also located in the Marshall Islands, from December 
17th to December 19th, 1945.  The DSWA noted that the veteran 
served aboard the U.S.S. Bougainville from November 23, 1945, 
until June 28, 1946, when he was transferred prior to 
discharge from the service.  In June 1946, the U.S.S. 
Bougainville was at Tacoma, Washington, preparing for 
inactivation.  Lastly, the DSWA noted that available records 
do not document the veteran's participation in an atmospheric 
nuclear test and that after a carefully search of available 
dosimetry data, no record of radiation exposure was found for 
him.


Analysis

There is no evidence indicating, and indeed the veteran has 
not asserted, that his hypothyroid disorder became manifest 
during service or within one year of service.  Thus, service 
connection on a direct basis or presumptive basis under the 
provisions of 38 U.S.C.A. § 1110, 1112, 1113 is not 
warranted.  Similarly, hypothyroidism is not one of the 
regulatorily-defined diseases which have been shown to result 
from radiation exposure.  Thus, presumptive service 
connection under the provisions of 38 C.F.R. § 3.309 is not 
warranted either.

Rather, the veteran bases his claim upon the liberalizing 
provisions of 38 C.F.R. § 3.303(d).  His argument, 
essentially, is that he was exposed to radiation during 
service and later developed a hypothyroid disorder, which has 
been linked to the radiation exposure by a medical doctor who 
is an expert in endocrine disorders.  

The veteran's hearing testimony is deemed helpful to the 
Board and credible insofar as it comports with the medical 
evidence of record.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  However, while his sincerity in testifying 
was clear, since he is not a medical expert, he is not 
competent to express an authoritative opinion regarding 
either his current medical condition or any questions 
regarding medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The evidence of record demonstrates that the veteran was not 
actually exposed to radiation during the course of his 
service.  The applicable regulation provides that 
servicemembers who were members of the garrison or 
maintenance forces on Eniwetok from June 1951 through July 
1952, August 1956 through August 1957, or from November 1958 
through April 1959, are deemed to have participated in an 
onsite radiation-risk activity.  The veteran was not in 
service at these times and does not claim to have performed 
garrison or maintenance duties on the island, however.  

The DSWA, at the request of the RO, identified the date of 
initial atomic weapons testing in the Marshall Islands as 
July and August of 1946.  However, the veteran, as a sailor 
assigned to the U.S.S. Bougainville, visited the Marshall 
Islands in December 1945, prior to the initial testing.  At 
the time such testing commenced, the evidence shows that the 
veteran had returned to the United States, preparing for his 
discharge from service.  

In the absence of evidence demonstrating actual exposure to 
ionizing radiation in service, service connection for any 
disability claimed to have resulted from exposure to 
radiation is illogical and inappropriate.  The preponderance 
of the evidence is thus against the veteran's claim for 
entitlement to service connection for hypothyroidism.  
Therefore, the benefit sought must be denied.


ORDER

Service connection for hypothyroidism is denied.




		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals



 

